                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  HANS C. EHNERT,                                         )
                                                          )
                                                              2:18cv979
                 Plaintiff,                               )
                                                              Electronic Filing
                                                          )
  V.                                                      )
                                                              Judge David Stewart Cercone/
                                                          )
                                                              Chief Magistrate Judge Cynthia Reed Eddy
  STEAMFITTERS LOCAL 449,                                 )
                 Defendant.                               )


                                           MEMORANDUM ORDER

           Plaintiff Hans C. Ehnert initiated this pro se action on July 25, 2018 with the filing of a

motion for leave to proceed in forma pauperis (ECF No. 1), which was dismissed without prejudice

on A1gust 7, 2018. (ECF No. 2). Plaintiff thereafter paid the filing fee, and the complaint was

subs( quently filed on August 22, 2018. (ECF No. 5). The case was referred to a magistrate judge

for pretrial proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(l), and

Rule; 72.C and 72.D of the Local Rules of Court for Magistrate Judges.

           The Magistrate Judge filed a Report and Recommendation on March 11, 2019 (ECF No.

19) ri~commending that Defendant's Motion to Dismiss (ECF No. 8) be granted in part and denied

in part and that the complaint be dismissed without prejudice. Both parties have filed objections

thereto.

           After de novo review of the pleadings and documents in the case, together with the Report

and Recommendation, the fo~ing order is entered:
                                    I
           AND NOW, this      I(.       day of April, 2019:

           IT IS HEREBY ORDERED that the Defendant's Motion to Dismiss (ECF No. 8) be

gran:ed in part and denied in part and that the complaint be dismissed without prejudice.
       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 19) dated

Marc:i 11, 2019, is ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Plaintiff is granted leave to amend his complaint.

Said Amended Complaint shall be filed on or before April 30, 2019.




                                           David Stewart Cercone
                                           Senior United States District Judge

cc:    Hans C. Ehnert
       1082 Lyon Portal Road
       Washington, PA 15301
       (Via First Class Mail)

       Joseph J. Pass, Esquire
       Steven E. Winslow, Esquire
       ( Via CMIECF Electronic Mail)




                                              2
